DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a device…that monitors the first resin” and “a device…that monitors the second resin" in lines 4 & 5, respectively.  Then it goes on to state a device (1) or a device (2). It is unclear is the device (1) is the first resin monitor, the second resin monitor or perhaps both? The same problem arises for device (2). Consequently, there is insufficient antecedent basis for this limitation in the claim appropriate correction and commentary are requested. Accordingly, for the purposes of examination device (1) and device (2) are understood to apply to either the first or second resin monitor device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.A.) Claim(s) 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh),Regarding claim 1, 	
A step (I) of charging a first resin feedstock into an injection molding machine through a first inlet port, 
the first resin feedstock comprising at least one thermoplastic polymer (A) selected from polyolefins (A1) and polyamides (A2), 
a step (II) of charging a second resin feedstock into the injection molding machine through a second inlet port disposed downstream of the first inlet port, 
the second resin feedstock comprising a masterbatch that includes long fibers (D) impregnated with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C), 
a step (III) of melt-kneading the first resin feedstock and the second resin feedstock together in the injection molding machine to give a fiber-reinforced resin composition melt, and 
a step (IV) of injection molding the fiber-reinforced resin composition melt in a mold, 
the first resin feedstock being charged intermittently or continuously from start to end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0023]) teaches that in some implementations, the extrusion barrel can include an additional entry port disposed in a position downstream of the second entry port, for introducing one or more additional colorants or additives. As such in this arrangement a first entry port would be 132 b.
([0026]) that some implementations, the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrenes, urethanes, polycarbonates, and/or ABS resins.
([0023]) teaches that in some implementations, the extrusion barrel can include an additional entry port disposed in a position downstream of the second entry port, for introducing one or more additional colorants or additives. Where this  additional entry port acts as the second entry point. Though not drawn or shown in the disclosure, it should be noted that the case law for entire teaching / non-preferred embodiments may be recited, see (In re Susi, 169 USPQ 423) & (In re Burckel, 201 USPQ 67).
([0026]) teaches that in some implementations, the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrenes, urethanes, polycarbonates, and/or ABS resins. Recalling that the first and second ports now comprise a secondary feeder arrangement 160. 
([0072]) teaches that the fibers 192 and colorants 194 are then mixed with the molten material 190 as it is conveyed through the second (relatively low shearing) mixing region 17. Noting, that while this is referring to the secondary inlet port (applicant’s first) 132 b this is understood to transpire again, for a third inlet port (applicant’s second) with the molten material mixture comprising the molten material 190 and any colorants/fibers provided by the secondary inlet port (applicant’s first) 132 b.
([0003]) teaches that a wood-plastic composite is a blended product of wood, or other natural fibers, and a thermoplastic material. The products can be produced with traditional plastics processes such as extrusion or injection molding. KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0061]) Also highlights that the controller allows for the processes to subsequently be repeated for continuous production runs.
Regarding claim 3, 	
Wherein the content of the long fibers (D) in the highly-filled fiber- reinforced resin composition is not less than 30% by weight.
Mancosh teaches the following:
 ([0054]) teaches that the fibers account for about 50% of the total weight of the composite 10.
Regarding claim 5, 	
Wherein the injection molding machine comprises a system which controls charging in such a manner that the first resin feedstock is charged intermittently or continuously from the start to the end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6.
Regarding claim 6, 	
Wherein the system is a unit comprising: 
a material charging hopper disposed above the first inlet port, 
a device that monitors the rate of charging of the first resin feedstock at the first inlet port, 
a device that monitors the rate of charging of the second resin feedstock at the second inlet port, and 
a device (1) and/or a device (2), 
wherein the device (1) is a device that, based on the rates of charging, opens or closes a feedstock shutter disposed at a lower portion of the material charging hopper, or controls the degree of openness of the feedstock shutter, and 
the device (2) is a mass-metering feedstock supply device disposed between the first inlet port and the material charging hopper
Mancosh teaches the following:
([0023]) teaches that in some implementations, the extrusion barrel can include an additional entry port disposed in a position downstream of the second entry port, for introducing one or more additional colorants or additives. As such in this arrangement a first entry port would be 132 b.
& c.) ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0061]) Also highlights that the controller allows for the processes to subsequently be repeated for continuous production runs.
Noting that only one device is required (d) or (e). 
([0022]) teaches that the second entry port and is configured for controlled dispensing of the fibers or one or more colorants into the composite material. The systems can include a programmable logic controller for controlling the dispensing of the fibers or one or more colorants. The programmable logic controller can be configured to control, e.g., an amount of colorant to be dispensed, a time period during which the colorant is dispensed, and/or a length of time between colorant dispensings. ([0072]) teaches that the natural fibers 192 are metered into the extruder 102 at a rate of about 1,000 lb./hr to about 2,000 lb./hr. Where the metering device is understood to be a mass-metering type. 
B.) Claim(s) 2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh), and in further view of Wambua et al. (Natural Fibers: Can They Replace Glass…, 2003, hereinafter Wambua) Regarding claim 2, 	
Wherein the long fibers (D) comprise at least one selected from glass fibers (D1) and carbon fibers (D2)
Regarding Claim 2, Mancosh teaches a method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing. Mancosh is silent on the type of fiber comprising a glass or carbon fiber. In analogous art for the production of polymer reinforced composites that comprise a natural fiber, Wambua suggests details regarding the benefits of implementing a glass fibers in place of natural fibers in the polymer composite, and in this regard Wambua teaches the following:
(Pg. 1260, Table 1) teaches that various properties and attributes of glass fibers in comparisons to natural fibers, most notably that glass fibers are CO2 neutral and a have a higher density than that of natural fibers which are not CO2 neutral and have a lower density. (Pg. 1261, Table 2) shows another table with another round of property comparison most notably that the tensile strength of the glass fibers is almost more then double of any of the natural fibers. (Results and Discussions, ¶1)  teaches that (Fig. 1) shows the measured tensile strengths of the In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing of Mancosh. By utilizing glass fibers in place of natural fibers, as taught by Wambua. Highlighting, implementation of glass fibers in place of natural fibers allows for tailoring the tensile strength of the polymer composite fabricated, (Pg. 1260, Table 1).C.) Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh), and in further view of in view of Fujita et al. (US-2017/0,321,019, hereinafter Fujita)Regarding claim 4,
Wherein the masterbatch included in the second resin feedstock is one prepared through steps comprising: 
a step of impregnating a fiber (D) with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B 1) and polyamides (B2), and an acid-modified polyolefin (C) to give a resin-impregnated fiber, and 
a step of cutting the resin-impregnated fiber
Mancosh teaches the following:
([0026]) teaches that in some implementations, the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrenes, urethanes, polycarbonates, and/or ABS resins.
Regarding Claim 4, Mancosh teaches a method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing. Mancosh is silent on a step of cutting the resin-impregnated fiber. In analogous art for a carbon fiber-reinforced resin composition that comprises a polyamide and an acid-modified polyolefin resin, (Abstract), and additives including a lubricant, a plasticizer, a flame retardant, ([0081]), the composite material being utilized for forma shaped article via injection molding, ([0082]), Fujita suggests details regarding implementing a step of cutting the resin-impregnated fiber, and in this regard Fujita teaches the following:
Recalling that the composite comprises an polyolefin resin (Abstract). ([0080]) teaches that the carbon fiber roving is guided into an impregnation die, then it is uniformly impregnated with the melted resin between filaments, and then it is cut into the necessary length (2 to 200 mm) to be pelletized. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing of Mancosh. By utilizing a step of impregnating a fiber with resin, prior to cutting the impregnated fibers, as taught by Fujita. Highlighting, implementation of impregnating a fiber with resin, prior to cutting the impregnated fibers allows for tailor and customizing the fiber-polymer composite into the necessary length (2 to 200 mm) allowing for it to be pelletized, ([0080]).
D.) Claim(s) 1, 3, 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh), in view of Wikipedia’s Article on Lubricant (Lubricant, 2018, hereinafter WAOL) or in view of Azo Materials (Polyamide 6 (Nylon 6), 2001, hereinafter Azo)
Regarding claim 1, 	
A step (I) of charging a first resin feedstock into an injection molding machine through a first inlet port, 
the first resin feedstock comprising at least one thermoplastic polymer (A) selected from polyolefins (A1) and polyamides (A2), 
a step (II) of charging a second resin feedstock into the injection molding machine through a second inlet port disposed downstream of the first inlet port, 
the second resin feedstock comprising a masterbatch that includes long fibers (D) impregnated with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C), 
a step (III) of melt-kneading the first resin feedstock and the second resin feedstock together in the injection molding machine to give a fiber-reinforced resin composition melt, and 
a step (IV) of injection molding the fiber-reinforced resin composition melt in a mold, 
the first resin feedstock being charged intermittently or continuously from start to end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0047]) teaches that the invention includes new systems for forming plastic extrusions. As shown in FIGS. 2 and 3, the new systems 100 include at least four main stations including a supply station (e.g., primary feeder) 150 that dispenses a base polymer (e.g., in the form of powders and/or pellets)
([0069]) teaches that the base mixture 190 including a base polymer (e.g., a polyethylene mixture including, for example, virgin high-density polyethylene 
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration. As shown in FIG. 3, the secondary feeder 160 can include a loss-in-weight gravimetric feeder 166 for dispensing fibers; and a multiple feeder array 162, e.g., volumetric auger feeders, for dispensing multiple colorants (or other additives) into the extruder.
([0072]) teaches that Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0026]) teaches that the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrene’s, urethanes, polycarbonates, and/or ABS resins.
([0072]) teaches that the fibers 192 and colorants 194 are then mixed with the molten material 190 as it is conveyed through the second (relatively low shearing) mixing region 17
([0003]) teaches that a wood-plastic composite is a blended product of wood, or other natural fibers, and a thermoplastic material. The products can be produced with traditional plastics processes such as extrusion or injection molding.
([0049]) teaches that the supply station 150 can include a single and/or double screw (i.e., twin-screw) loss-in-weight gravimetric feeder for throughput of solid materials, i.e., typically in the form of fibers, powders, and/or pellets, into a feed zone 130 in the extruder 102. ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0061]) Also highlights that the controller allows for the processes to subsequently be repeated for continuous production runs. As such, the feeding of the first feedstock and process is understood to take place in a continuous manner.
Regarding Claim 1, Mancosh teaches a method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing. Mancosh is silent on types of lubricants or the flame retardants to utilize can be used. In analogous art for a discussion on lubricants including various lubricants that can be used for reducing the friction between surfaces in mutual contact, WAOL suggests 
 (Formulation) teaches that typically lubricants contain 90% base oil (most often petroleum fractions, called mineral oils) and less than 10% additives. Vegetable oils or synthetic liquids such as hydronated polyolefins, esters, silicones, fluorocarbons, and many others are sometimes used as base oils. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing of Mancosh. By utilizing a known lubricant such as a polyolefins, due to the fact it would amount to nothing more than a use of a known compound i.e. polyolefins, for its intended use i.e. as a lubricant, in a known environment, to accomplish entirely expected result, as suggested by WAOL. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

(Advantages) teaches that the AZO Polyamide 6 aka Nylon 6 is Significantly better oxygen index and flammability characteristics than unmodified polyamide 6. (Typical Properties) teaches that the UL94 Flammability has a value of V-0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing of Mancosh. By utilizing Nylon-6 as a flame retardant, as taught by Azo, due to the fact it would amount to nothing more than a use of a known flame retardant aka Nylon-6, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by AZO.
Regarding claim 3, 	
Wherein the content of the long fibers (D) in the highly-filled fiber- reinforced resin composition is not less than 30% by weight.

 ([0054]) teaches that the fibers account for about 50% of the total weight of the composite 10.
Regarding claim 5, 	
Wherein the injection molding machine comprises a system which controls charging in such a manner that the first resin feedstock is charged intermittently or continuously from the start to the end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0072]) teaches that fibers and colorants are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6. As such a metering system for polymers utilized in an entry port of an extruder is understood to be disclosed. Highlighting, while this control system is applied to the second entry point 132 b, the secondary entry point 132 b and overall secondary extruder 160 component processes polymers in a manner 132 a and its extruding system. Accordingly, the case law for the duplication of parts may be recited regarding the control system. Consequently, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Mancosh discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplication of the programmable logic controller, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the programmable logic controller for the purpose of being able to tailor and regulate the varying amounts of polymer to be added individually or in conjunction with another additives to the extruding system, ([0061])
Regarding claim 6, 	
Wherein the system is a unit comprising: 
a material charging hopper disposed above the first inlet port, 
a device that monitors the rate of charging of the first resin feedstock at the first inlet port, 
a device that monitors the rate of charging of the second resin feedstock at the second inlet port, and 
a device (1) and/or a device (2), 
wherein the device (1) is a device that, based on the rates of charging, opens or closes a feedstock shutter disposed at a lower portion of the material charging hopper, or controls the degree of openness of the feedstock shutter, and 
the device (2) is a mass-metering feedstock supply device disposed between the first inlet port and the material charging hopper
Mancosh teaches the following:
([0049]) as shown in FIGS. 2 and 3, the new systems 100 include at least four main stations including a supply station 150. Highlighting that the supply station is found above the first entry port 132 a.
& c.) ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0072]) teaches that fibers and colorants are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6. As such a metering system for polymers utilized in an entry port of an extruder is understood to be disclosed. Highlighting, while this control system is applied to the second entry point 132 b, the secondary entry point 132 b and overall secondary extruder 160 component processes polymers in 132 a and its extruding system. Consequently, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Mancosh discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplication of the programmable logic controller, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the programmable logic controller for the purpose of being able to tailor and regulate the varying amounts of polymer to be added individually or in conjunction with other additives to the extruding system, ([0061]).
Noting that only one device is required (d) or (e). 
([0022]) teaches that the second entry port and is configured for controlled dispensing of the fibers or one or more colorants into the composite material. The systems can include a programmable logic controller for controlling the dispensing of the fibers or one or more colorants. The programmable logic controller can be configured to control, e.g., an amount of colorant to be dispensed, a time period during which the colorant is dispensed, and/or a length of time between colorant dispensings.  ([0072]) teaches that the natural fibers 192 are metered into the extruder 102 at a rate of about 1,000 lb./hr to about 2,000 lb./hr. Where the metering device is understood to be a mass-metering type.
E.) Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta et al. (JP-5,940,740) with translation provided by Nobuta et al. (US-2017/0,312,954, hereinafter Nobuta), in view of Fujita et al. (US-2017/0,321,019, hereinafter Fujita) as evidenced by Wikipedia’s Article on Viscosity (Viscosity, 2018, hereinafter WAOV)Regarding claim 1, 	
A step (I) of charging a first resin feedstock into an injection molding machine through a first inlet port, 
the first resin feedstock comprising at least one thermoplastic polymer (A) selected from polyolefins (A1) and polyamides (A2), 
a step (II) of charging a second resin feedstock into the injection molding machine through a second inlet port disposed downstream of the first inlet port, 
the second resin feedstock comprising a masterbatch that includes long fibers (D) impregnated with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C), 
a step (III) of melt-kneading the first resin feedstock and the second resin feedstock together in the injection molding machine to give a fiber-reinforced resin composition melt, and 
a step (IV) of injection molding the fiber-reinforced resin composition melt in a mold, 
the first resin feedstock being charged intermittently or continuously from start to end of the charging of the second resin feedstock.
Nobuta teaches the following:
& c.) ([0050]) teaches that the plasticizing unit 200 includes a barrel-type heating cylinder 201, a discharge nozzle 203 which is provided at the downstream end (the front side) of the heating cylinder 201, the screw 10 provided inside the heating cylinder 201, a fiber supply device 213 to which the reinforcing fibers F are supplied, and a resin supply hopper 207 to which the resin pellets P are supplied. Where the resin supply hopper 207 acts as applicants first inlet port. Where the fiber supply device 213, acts as the applicants second inlet port disposed downstream of the first inlet port.
([0152]) teaches that the resin and the reinforcing fibers applied to the present invention are not particularly limited. Known materials including a general resin such as polypropylene and polyethylene; a known resin such as engineering plastic including polyamide and polycarbonate; and a known reinforcing fiber such as a glass fiber, a carbon fiber, a bamboo fiber, and a hemp fiber are widely included.
 ([0072]) teaches that when the molten resin M is transported to the fiber supply device 213, the reinforcing fibers F are supplied from the fiber supply device 213. In accordance with the rotation of the screw 10, the reinforcing fibers F are kneaded with the molten resin M and are dispersed, thereby being transported to the downstream together with the molten resin M. Highlighting (Fig. 2C) shows 
([0068]) teaches that after being mixed with the reinforcing fibers F, the molten resin M is injected as much as a prescribed amount into the cavity formed between the fixed mold 103 and the movable mold 109 of the mold clamping unit 100. 
([0035]) teaches that (FIG. 10) is a view illustrating an example in which the screw intermittently and correctively retreats as much as prescribed strokes. ([0037]) teaches that (FIG. 12) is a view illustrating an example in which the reverse rotation operation is intermittently performed. ([0091]) teaches that the screw 10 can intermittently and reversely rotate by segmenting a prescribed reverse rotation angle, for example, in a manner in which the screw 10 reversely rotates as much as 1/3N rotations (FIG. 12(a)), is halted (FIG. 12(b)), reversely rotates as much as 1/3N rotations (FIG. 12(c)), is halted (FIG. 12(d)), reversely rotates as much as 1/3N rotations (FIG. 12(e)), and is halted (FIG. 12(f)).
Regarding Claim 1, Nobuta teaches an injection molding method for resin that contains reinforcing fiber, the method being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and polymer melt to take place, followed by injection molding the mixed polymer compound into a mold. Nobuta adding that additives such as a lubricant, a release agent, a plasticizer, a sliding property improver, a flame retardant may be added, ([0155]). Nobuta also notes on ([0068]) that the when 206, there is a possibility that the reinforcing fibers F having poor fluidity and transport performance by the screw 10 block the inside of the screw groove, the transportation of the molten resin M is hindered such that the molten resin M is spilt out through the vent hole 206, and abnormal abrasion or damage is caused in the screw 10. Accordingly, the viscosity (fluidity) of the fibers is understood to be a result effective variable that impact the transport performance of the fibers. Consequently, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Nobuta is silent on the second resin feedstock comprising fibers impregnated with a resin mixture.In analogous art for a carbon fiber-reinforced resin composition that comprises a polyamide and an acid-modified polyolefin resin, (Abstract), and additives including a lubricant, a plasticizer, a flame retardant, ([0081]), the composite material being utilized for forma shaped article via injection molding, ([0082]), Fujita as evidenced by WAOL suggests details regarding the role of a polymer on the viscosity of a polymer-fiber composite mixture, and in this regard Fujita teaches the following:
([0068]) teaches that the limiting viscosity [q] of the acid-modified polyolefin resin (m), measured at 135° C. in tetralin, is preferably 0.1 to 3.0 dL/g. If the limiting viscosity [q] is 0.1 dL/g or more, physical properties such as strength properties etc. of a shaped product become difficult to be reduced, and if the limiting viscosity is 3.0 dL/g or less, the fluidity of the composition becomes difficult to be reduced, and the good moldability is maintained. Highlighting evidence from Viscous flow in amorphous materials (e.g. in glasses and melts) is a thermally activated process, viscous flow in amorphous materials (e.g. in glasses and melts) has the Arrhenius form, where it depends on the Q activation energy, T temperature, R constant and A is a constant. Highlighting, that the viscosity is understood to be impacted by the temperature at which is measured at. Consequently, the case law for result effective variables may be recited regarding the temperature utilized for the polymer melt composite due to its impact on the viscosity of the melt, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus comprising an injection molding a resin that contains reinforcing fiber, being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and polymer melt to take place, followed by injection molding the mixed polymer compound into a mold of Nobuta. By utilizing a polymer such as an acid-modified polyolefin resin that is blended with fibers, for the formation of a fiber composite article that is In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Nobuta / Fujita as evidenced by WAOV discloses the claimed invention except for optimizing a polymer such as an acid-modified polyolefin resin that is blended with fibers, for the formation of a fiber composite article that is fabricated by injection molding as means for controlling the viscosity of the fibers though temperature,  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimizing a polymer such as an acid-modified polyolefin resin that is blended with fibers, for the formation of a fiber composite article that is fabricated by injection molding as means for controlling the viscosity of the fibers though temperature , since it has been held that discovering an optimum value of a result effective variable involves Regarding claim 2, 	
Wherein the long fibers (D) comprise at least one selected from glass fibers (D1) and carbon fibers (D2)
Nobuta teaches the following:
([0152]) teaches that a known resin such as engineering plastic including polyamide and polycarbonate; and a known reinforcing fiber such as a glass fiber, a carbon fiber, a bamboo fiber, and a hemp fiber are widely included.
Regarding claim 3, 	
Wherein the content of the long fibers (D) in the highly-filled fiber- reinforced resin composition is not less than 30% by weight.
Nobuta teaches the following:
(0152]) teaches that the reinforcing fibers applied to the present invention are preferable to have the content rate ranging from 10 to 70% and more preferable to range from 15 to 50%.
Regarding claim 4, 	

a step of impregnating a fiber (D) with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B 1) and polyamides (B2), and an acid-modified polyolefin (C) to give a resin-impregnated fiber, and 
a step of cutting the resin-impregnated fiber
Nobuta teaches the following:
([0066]) teaches that in the present embodiment, a roving cutter 218 is provided near the fiber insertion port of the twin-shaft-type screw feeder 214. The roving fibers are cut by the roving cutter 218, and the obtained chopped fibers are supplied to the twin-shaft-type screw feeder 214.
Regarding Claim 4, Nobuta teaches the same as mentioned in claim 1. In analogous art as applied in claim 1, Fujita as suggests details regarding impregnating a fiber with a resin mixture, and in this regard Fujita teaches the following:
Recalling that the composite comprises an acid-modified polyolefin resin. ([0080]) teaches that the carbon fiber roving is guided into an impregnation die, then it is uniformly impregnated with the melted resin between filaments, and then it is cut into the necessary length (2 to 200 mm) to be pelletized. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus comprising an injection molding a resin that contains reinforcing fiber, being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and 
Regarding claim 5, 	
Wherein the injection molding machine comprises a system which controls charging in such a manner that the first resin feedstock is charged intermittently or continuously from the start to the end of the charging of the second resin feedstock.
Nobuta teaches the following:
([0023]) teaches that the injection molding machine includes a cylinder that is provided with a discharge nozzle on the front side and includes an added component supply hole for supplying an added component, a screw that is provided inside the cylinder so as to be able to rotate normally and reversely around a rotating axis, and a control section that includes a control program for controlling an operation of the screw. Plasticizing is performed by applying a shearing force to the added component which is supplied to the cylinder, through a normal rotation of the screw, and a molten resin is generated. The control section includes the control program for reversely rotating the screw in the plasticizing and has a reverse rotation velocity input setting portion which is able 
Regarding claim 6, 	
Wherein the system is a unit comprising: 
a material charging hopper disposed above the first inlet port, 
a device that monitors the rate of charging of the first resin feedstock at the first inlet port, 
a device that monitors the rate of charging of the second resin feedstock at the second inlet port, and 
a device (1) and/or a device (2), 
wherein the device (1) is a device that, based on the rates of charging, opens or closes a feedstock shutter disposed at a lower portion of the material charging hopper, or controls the degree of openness of the feedstock shutter, and 
the device (2) is a mass-metering feedstock supply device disposed between the first inlet port and the material charging hopper
Nobuta teaches the following:
([0147]) teaches that the plasticizing unit 200 of the present invention, the fiber supply device 213 and the resin supply hopper 207 are fixed to the heating cylinder 20. Highlighting, in (Fig. 1) the supply hopper is found to be above a first inlet port.
, c.) & e.)  ([0052]) teaches that a load cell (not illustrated) is interposed between the end portion (the back end) of the screw 10 on the downstream side and the 209 such that a load received by the screw 10 in the axial direction can be detected. The plasticizing unit 200 operated by the electric motor controls the back pressure of the screw 10 in plasticizing based on the load detected by the load cell. In the present embodiment, for the purpose other than controlling the back pressure, the load detected by the load cell is adopted. Where the load cell is understood to be a mass-metering device. Accordingly, the case law for the duplication of parts and the rearrangement of parts may be recited, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975), In re Gazda, 104 USPQ 400, respectively. 
Noting that only one device is required (d) or (e). 
F.) Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuta et al. (JP-5,940,740) with translation provided by Nobuta et al. (US-2017/0,312,954, hereinafter Nobuta), in view of Mancosh Regarding claim 1, 	
A step (I) of charging a first resin feedstock into an injection molding machine through a first inlet port, 
the first resin feedstock comprising at least one thermoplastic polymer (A) selected from polyolefins (A1) and polyamides (A2), 
a step (II) of charging a second resin feedstock into the injection molding machine through a second inlet port disposed downstream of the first inlet port, 
the second resin feedstock comprising a masterbatch that includes long fibers (D) impregnated with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C), 
a step (III) of melt-kneading the first resin feedstock and the second resin feedstock together in the injection molding machine to give a fiber-reinforced resin composition melt, and 
a step (IV) of injection molding the fiber-reinforced resin composition melt in a mold, 
the first resin feedstock being charged intermittently or continuously from start to end of the charging of the second resin feedstock.
Nobuta teaches the following:
& c.) ([0050]) teaches that the plasticizing unit 200 includes a barrel-type heating cylinder 201, a discharge nozzle 203 which is provided at the downstream end (the front side) of the heating cylinder 201, the screw 10 provided inside the heating cylinder 201, a fiber supply device 213 to which the reinforcing fibers F are supplied, and a resin supply hopper 207 to which the resin pellets P are supplied. Where the resin supply hopper 207 acts as applicants first inlet port. Where the fiber supply device 213, acts as the applicants second inlet port disposed downstream of the first inlet port.
([0152]) teaches that the resin and the reinforcing fibers applied to the present invention are not particularly limited. Known materials including a general resin 
 ([0072]) teaches that when the molten resin M is transported to the fiber supply device 213, the reinforcing fibers F are supplied from the fiber supply device 213. In accordance with the rotation of the screw 10, the reinforcing fibers F are kneaded with the molten resin M and are dispersed, thereby being transported to the downstream together with the molten resin M. Highlighting (Fig. 2C) shows the thermoplastic material is in a melted state by the time it reaches the fiber dispersion portion.
([0068]) teaches that after being mixed with the reinforcing fibers F, the molten resin M is injected as much as a prescribed amount into the cavity formed between the fixed mold 103 and the movable mold 109 of the mold clamping unit 100. 
([0035]) teaches that (FIG. 10) is a view illustrating an example in which the screw intermittently and correctively retreats as much as prescribed strokes. ([0037]) teaches that (FIG. 12) is a view illustrating an example in which the reverse rotation operation is intermittently performed. ([0091]) teaches that the screw 10 can intermittently and reversely rotate by segmenting a prescribed reverse rotation angle, for example, in a manner in which the screw 10 reversely rotates as much as 1/3N rotations (FIG. 12(a)), is halted (FIG. 12(b)), reversely c)), is halted (FIG. 12(d)), reversely rotates as much as 1/3N rotations (FIG. 12(e)), and is halted (FIG. 12(f)).
Regarding claim 1, Nobuta teaches an injection molding method for resin that contains reinforcing fiber, the method being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and polymer melt to take place, followed by injection molding the mixed polymer compound into a mold. Nobuta adding that additives such as a lubricant, a release agent, a plasticizer, a sliding property improver, a flame retardant may be added, ([0155]). Nobuta is silent on the second resin feedstock comprising a fibers impregnated with a resin mixture. In analogous art for a method and system for forming composite extrudates including at least a base polymer including additives such as a flame retardant or lubricant, and a plurality of fibers that are dispersed in the base polymer, and one or more colorants, the colorants and fibers being deposited downstream of the base polymer for kneading and mixing Mancosh suggest details regarding implementing a second resin feedstock comprising a fibers impregnated with a resin mixture, and in this regard Mancosh teaches the following:
([0072]) teaches that referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0026]) teaches that the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus comprising an injection molding a resin that contains reinforcing fiber, being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and polymer melt to take place, followed by injection molding the mixed polymer compound into a mold of Nobuta. By utilizing a second resin feedstock comprising a fibers impregnated with a resin mixture, as taught by Mancosh. Highlighting, implementation of a second resin feedstock comprising a fibers impregnated with a resin mixture allows for providing other additives including colorants to the extruder via the second entry port, ([0026]).
Regarding claim 2, 	
Wherein the long fibers (D) comprise at least one selected from glass fibers (D1) and carbon fibers (D2)
Nobuta teaches the following:
([0152]) teaches that a known resin such as engineering plastic including polyamide and polycarbonate; and a known reinforcing fiber such as a glass fiber, a carbon fiber, a bamboo fiber, and a hemp fiber are widely included.
Regarding claim 3,
Wherein the content of the long fibers (D) in the highly-filled fiber- reinforced resin composition is not less than 30% by weight.
Nobuta teaches the following:
(0152]) teaches that the reinforcing fibers applied to the present invention are preferable to have the content rate ranging from 10 to 70% and more preferable to range from 15 to 50%.
Regarding claim 4, 	
Wherein the masterbatch included in the second resin feedstock is one prepared through steps comprising: 
a step of impregnating a fiber (D) with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B 1) and polyamides (B2), and an acid-modified polyolefin (C) to give a resin-impregnated fiber, and 
a step of cutting the resin-impregnated fiber.
Nobuta teaches the following:
([0066]) teaches that in the present embodiment, a roving cutter 218 is provided near the fiber insertion port of the twin-shaft-type screw feeder 214. The roving fibers are cut by the roving cutter 218, and the obtained chopped fibers are supplied to the twin-shaft-type screw feeder 214.
Regarding claim 1, Nobuta teaches the same as in claim 1. Nobuta is silent on a step of impregnating a fiber with a resin mixture. In analogous art as applied in claim 1,Mancosh suggest details regarding implementing a second resin feedstock comprising a 
([0072]) teaches that referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0026]) teaches that the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrene’s, urethanes, polycarbonates, and/or ABS resins.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well. Adding, that while the cutting of Nobuta may transpire prior to an impregnation of Mancosh, the case law for the rearrangement of method steps may be recited, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are  (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 5, 	
Wherein the injection molding machine comprises a system which controls charging in such a manner that the first resin feedstock is charged intermittently or continuously from the start to the end of the charging of the second resin feedstock.
Nobuta teaches the following:
([0023]) teaches that the injection molding machine includes a cylinder that is provided with a discharge nozzle on the front side and includes an added component supply hole for supplying an added component, a screw that is provided inside the cylinder so as to be able to rotate normally and reversely around a rotating axis, and a control section that includes a control program for controlling an operation of the screw. Plasticizing is performed by applying a shearing force to the added component which is supplied to the cylinder, through a normal rotation of the screw, and a molten resin is generated. The control section includes the control program for reversely rotating the screw in the plasticizing and has a reverse rotation velocity input setting portion which is able to set a condition of a reverse rotation operation of the screw with an arbitrary value.  
Regarding claim 6, 	
Wherein the system is a unit comprising: 
a material charging hopper disposed above the first inlet port, 
a device that monitors the rate of charging of the first resin feedstock at the first inlet port, 
a device that monitors the rate of charging of the second resin feedstock at the second inlet port, and 
a device (1) and/or a device (2), 
wherein the device (1) is a device that, based on the rates of charging, opens or closes a feedstock shutter disposed at a lower portion of the material charging hopper, or controls the degree of openness of the feedstock shutter, and 
the device (2) is a mass-metering feedstock supply device disposed between the first inlet port and the material charging hopper
Nobuta teaches the following:
([0050]) teaches that the plasticizing unit 200 includes a barrel-type heating cylinder 201, a discharge nozzle 203 which is provided at the downstream end (the front side) of the heating cylinder 201, the screw 10 provided inside the heating cylinder 201, a fiber supply device 213 to which the reinforcing fibers F are supplied, and a resin supply hopper 207 to which the resin pellets P are supplied. Where the resin supply hopper 207 acts as applicants first inlet port. Where the fiber supply device 213, acts as the applicants second inlet port disposed downstream of the first inlet port.

& c.) ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0072]) teaches that fibers and colorants are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6. As such a metering system for polymers utilized in an entry port of an extruder is understood to be disclosed. Highlighting, while this control system is applied to the second entry point 132 b, the secondary entry point 132 b and overall secondary extruder 160 component processes polymers in a manner similar to that of the first entry point 132 a and its extruding system. Consequently, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Mancosh discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplication of the programmable 
Noting that only one device is required (d) or (e). 
([0022]) teaches that the second entry port and is configured for controlled dispensing of the fibers or one or more colorants into the composite material. The systems can include a programmable logic controller for controlling the dispensing of the fibers or one or more colorants. The programmable logic controller can be configured to control, e.g., an amount of colorant to be dispensed, a time period during which the colorant is dispensed, and/or a length of time between colorant dispensings.  ([0072]) teaches that the natural fibers 192 are metered into the extruder 102 at a rate of about 1,000 lb./hr to about 2,000 lb./hr. Where the metering device is understood to be a mass-metering type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus comprising an injection molding a resin that contains reinforcing fiber, being capable of easily eliminating uneven distribution of added components by feeding a thermoplastic material downstream from the fibers allowing for mixing and kneading of the fibers and polymer melt to take place, followed by injection molding the mixed polymer compound 
G.) Claim(s) 1-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh and in further view of over Nobuta et al. (JP-5,940,740) with translation provided by Nobuta et al. (US-2017/0,312,954, hereinafter Nobuta)
Regarding claim 1, 	
A step (I) of charging a first resin feedstock into an injection molding machine through a first inlet port, 
the first resin feedstock comprising at least one thermoplastic polymer (A) selected from polyolefins (A1) and polyamides (A2), 
a step (II) of charging a second resin feedstock into the injection molding machine through a second inlet port disposed downstream of the first inlet port, 
the second resin feedstock comprising a masterbatch that includes long fibers (D) impregnated with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C), 
a step (III) of melt-kneading the first resin feedstock and the second resin feedstock together in the injection molding machine to give a fiber-reinforced resin composition melt, and 
a step (IV) of injection molding the fiber-reinforced resin composition melt in a mold, 
the first resin feedstock being charged intermittently or continuously from start to end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0047]) teaches that the invention includes new systems for forming plastic extrusions. As shown in FIGS. 2 and 3, the new systems 100 include at least four main stations including a supply station (e.g., primary feeder) 150 that dispenses a base polymer (e.g., in the form of powders and/or pellets)
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration. As shown in FIG. 3, the secondary feeder 160 can include a loss-in-weight gravimetric feeder 166 for dispensing fibers; and a multiple feeder array 162, e.g., volumetric auger feeders, for dispensing multiple colorants (or other additives) into the extruder.
([0072]) teaches that Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. 
([0072]) teaches that the fibers 192 and colorants 194 are then mixed with the molten material 190 as it is conveyed through the second (relatively low shearing) mixing region 17
([0003]) teaches that a wood-plastic composite is a blended product of wood, or other natural fibers, and a thermoplastic material. The products can be produced with traditional plastics processes such as extrusion or injection molding.
([0049]) teaches that the supply station 150 can include a single and/or double screw (i.e., twin-screw) loss-in-weight gravimetric feeder for throughput of solid materials, i.e., typically in the form of fibers, powders, and/or pellets, into a feed zone 130 in the extruder 102. ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0061]) Also highlights that the controller allows for the processes to subsequently be repeated for continuous production runs. As such, the feeding of the first feedstock and process is understood to take place in a continuous manner.
Regarding Claim 1, Mancosh teaches a method and system for forming composite extrudates including at least a base polymer including additives such as a flame  suggest details regarding implementing a first resin feedstock comprising a particular thermosetting polymer, and in this regard Nobuta teaches the following:
([0152]) teaches that in addition, the resin and the reinforcing fibers applied to the present invention are not particularly limited. Known materials including a general resin such as polypropylene and polyethylene; a known resin such as engineering plastic including polyamide and polycarbonate
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Regarding claim 2, 	
Wherein the long fibers (D) comprise at least one selected from glass fibers (D1) and carbon fibers (D2)
Regarding Claim 2, Mancosh teaches the same as mentioned in claim 1. Mancosh also teaching utilizing a plurality of fibers (e.g., wood, hemp, kenaf, abaca, jute, flax, and ground rice hulls), ([0025]). However, Mancosh is silent on utilizing glass or carbon fibers. Nobuta as applied in claim 1 teaching the same, including details on types of fibers to utilizes, and in this regard Nobuta teaches the following:
([0152]) teaches that a known reinforcing fiber such as a glass fiber, a carbon fiber, a bamboo fiber, and a hemp fiber are widely included. 
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Regarding claim 3, 	
Wherein the content of the long fibers (D) in the highly-filled fiber- reinforced resin composition is not less than 30% by weight.
Mancosh teaches the following:
([0054]) teaches that the fibers account for about 50% of the total weight of the composite 10.
Regarding claim 4, 	

a step of impregnating a fiber (D) with a resin mixture including at least one thermoplastic polymer (B) selected from polyolefins (B1) and polyamides (B2), and an acid-modified polyolefin (C) to give a resin-impregnated fiber, and 
a step of cutting the resin-impregnated fiber
Mancosh teaches the following
([0026]) teaches that in some implementations, the colorants are dispersed in a carrier polymer (e.g., a crystalline polymer or an amorphous polymer). For example, the carrier polymer can be selected from polyolefins, styrenes, urethanes, polycarbonates, and/or ABS resins.
Regarding Claim 4, Mancosh teaches the same as mentioned in claim 1. Mancosh is silent on a step of cutting the resin-impregnated fiber. Nobuta as applied in claim 1 teaching the same, including details on types of applying a cutting step to the resin impregnated fibers, and in this regard Nobuta teaches the following:
([0066]) teaches that in the present embodiment, a roving cutter 218 is provided near the fiber insertion port of the twin-shaft-type screw feeder 214. The roving fibers are cut by the roving cutter 218, and the obtained chopped fibers are supplied to the twin-shaft-type screw feeder 214.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for forming composite extrudates including at least a base polymer including additives such as a flame Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 5,
Wherein the injection molding machine comprises a system which controls charging in such a manner that the first resin feedstock is charged intermittently or continuously from the start to the end of the charging of the second resin feedstock.
Mancosh teaches the following:
([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0072]) teaches that fibers and colorants are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6. As such a metering system for polymers utilized in an entry port of an extruder is understood to be disclosed. Highlighting, while this control system is applied to the second entry point 132 b, the secondary entry point 132 b and overall secondary extruder 160 component processes polymers in a manner similar to that of the first entry point 132 a and its extruding system. Accordingly, the case law for the duplication of parts may be recited regarding the control system. Consequently, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a 
Regarding claim 6, 	
Wherein the system is a unit comprising: 
a material charging hopper disposed above the first inlet port, 
a device that monitors the rate of charging of the first resin feedstock at the first inlet port, 
a device that monitors the rate of charging of the second resin feedstock at the second inlet port, and 
a device (1) and/or a device (2), 
wherein the device (1) is a device that, based on the rates of charging, opens or closes a feedstock shutter disposed at a lower portion of the material charging hopper, or controls the degree of openness of the feedstock shutter, and 
the device (2) is a mass-metering feedstock supply device disposed between the first inlet port and the material charging hopper
Mancosh teaches the following:
([0049]) as shown in FIGS. 2 and 3, the new systems 100 include at least four main stations including a supply station 150. Highlighting that the supply station is found above the first entry port 132 a.
& c.) ([0061]) teaches that the feeders 164 are controlled through a programmable logic controller, or PLC 180. This allows for varying amounts of colorants to be added individually or in conjunction with another colorant or colorants and/or other additives. ([0072]) teaches that fibers and colorants are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. ([0073]) teaches that the feeders are controlled through a programmable logic controller 180. The amounts of each colorant added, the time over which each colorant is added, and the time between sequential distributions of each colorant are controlled according to the PLC program outlined in FIG. 6. As such a metering system for polymers utilized in an entry port of an extruder is understood to be disclosed. Highlighting, while this control system is applied to the second entry point 132 b, the secondary entry point 132 b and overall secondary extruder 160 component processes polymers in a manner similar to that of the first entry point 132 a and its extruding system. Accordingly, the case law for the duplication of parts may be recited regarding the control system. Consequently, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Mancosh discloses the claimed invention except for the duplication. It would have been obvious to one having 
Noting that only one device is required (d) or (e). 
([0022]) teaches that the second entry port and is configured for controlled dispensing of the fibers or one or more colorants into the composite material. The systems can include a programmable logic controller for controlling the dispensing of the fibers or one or more colorants. The programmable logic controller can be configured to control, e.g., an amount of colorant to be dispensed, a time period during which the colorant is dispensed, and/or a length of time between colorant dispensings.  ([0072]) teaches that the natural fibers 192 are metered into the extruder 102 at a rate of about 1,000 lb./hr to about 2,000 lb./hr. Where the metering device is understood to be a mass-metering type.
	                                                      Conclusion
Wikipedia’s Article on Polyolefin (https://en.wikipedia.org/wiki/Polyolefin,2018) - teaches in (properties) that low molecular weight poly-alpha-olefins are useful as 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741     
                                         /KELLY M GAMBETTA/Primary Examiner, Art Unit 1715